People v Perez (2015 NY Slip Op 01736)





People v Perez


2015 NY Slip Op 01736


Decided on March 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2015

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Feinman, JJ.


2129/10 14368A 897/11

[*1] The People of the State of New York Respondent,
vRayson Perez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Carl S. Kaplan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered January 24, 2013, convicting defendant, after a jury trial, of gang assault in the first degree and assault in the first degree, and sentencing him to an aggregate term of seven years, and judgment, same court, Justice and date, as amended September 4, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him to a concurrent aggregate term of two years, unanimously affirmed.
Defendant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the jury's determination that a group of men, including defendant, attacked the victim with a common purpose and with a shared intent to cause serious physical injury, and that they caused serious physical injury. At the time of trial, more than 2 years after the incident, the victim's health was still impaired by injuries caused by the assault.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2015
CLERK